IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1156-20



                           VICTOR CISNEROS, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE THIRTEENTH COURT OF APPEALS
                        VICTORIA COUNTY



       Per curiam.


                                      OPINION

       Appellant was convicted of two counts of continuous sexual abuse of a young child

and three counts of aggravated sexual assault of a child. He was sentenced to ninety-nine

years imprisonment on each count. He was also convicted of six counts of indecency with

a child and was sentenced to ten years on each of those counts. On appeal, Appellant argued

that the three aggravated sexual assault convictions should be vacated on double jeopardy
                                                                                          2

grounds. The court of appeals agreed and held that relief would be granted and the three

aggravated sexual assault convictions would be vacated. Cisneros v. State, ___ S.W.3d ___;

No. 13-18-00652-CR (Tex.App.-Corpus Christi, Oct. 15, 2020). Appellant petitioned this

Court for discretionary review.

       Appellant contends that the court of appeals’ opinion is unclear regarding which

counts were reversed. The court of appeals’ opinion states that the court would vacate the

convictions for aggravated sexual assault of a child. The aggravated sexual assault

convictions were counts 11, 14, and 24. However, the conclusion of the court of appeals’

opinion purports to vacate the convictions in counts 1, 14, and 24. Count 1 is a conviction

for continuous sexual abuse.

       Therefore, we grant ground one of Appellant’s discretionary review, vacate the

judgment of the Court of Appeals, and remand for that court to clarify which judgments of

conviction are vacated. The remaining grounds in Appellant’s petition are refused with

prejudice.




Delivered: February 3, 2021
Publish